Exhibit 10.10

EMPLOYMENT AGREEMENT
BY AND BETWEEN
FEDERAL TRUST CORPORATION
AND
JAMES V. SUSKIEWICH

          THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 1st day
of October, 2005, by and between Federal Trust Corporation (“FTC” or “Employer”)
and James V. Suskiewich (“Employee”).  Employer and Employee are collectively
referred to herein as the “Parties.”

RECITALS

          WHEREAS, the Board of Directors of FTC has reviewed and accepted the
recommendations of the Compensation Committee in finding that the current
Amended and Restated Employment Agreement between FTC and Employee has become
dated and revisions are necessary to comport with the current facts and
circumstances regarding FTC and Employee’s employment therewith;

          WHEREAS, Employer wishes to retain Employee as FTC’s Chief Executive
Officer and President, and as an executive officer of certain “Subsidiaries” of
FTC, specifically as Federal Trust Bank’s (the “Bank”) Chief Executive Officer,
and as Federal Trust Mortgage Corporation’s (“FTMC”) Chief Executive Officer to
perform the duties and responsibilities as are described in this Agreement, and
as the Employer may assign to Employee from time to time; and

          WHEREAS, Employee desires to continue to be employed by the Employer,
in the capacities recited above and in accordance with the terms and provisions
of this Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto represent, warrant, undertake,
covenant, and agree as follows:

OPERATIVE TERMS

          1.          Employment and Term. Employer shall employ Employee
pursuant to the terms of this Agreement to perform the services specified in
Section 2 herein.  The initial term of employment shall be for a period of three
years, commencing on January 1, 2005 (“Effective Date”). This Agreement shall be
automatically renewed daily (such that the Agreement shall continually have
three years remaining on its term) until December 31, 2008, which shall be the
final daily renewal under this Agreement.  However, either Party may terminate
such renewals of this Agreement at any time by giving the other Party written
notice of its intent not to renew.

          The Board or its Compensation Committee shall, on at least an annual
basis, review Employee’s performance and this Agreement to determine if the
Agreement’s renewals should be continued. The Board’s or its Compensation
Committee’s decision regarding such renewals shall be included in its meeting
minutes.

          2.          Position, Responsibilities, and Duties. During the term of
this Agreement, Employee shall devote all of his working time, attention, skill,
and best efforts to accomplish and faithfully perform all of the duties assigned
to Employee on a full-time basis. Employee shall, at all times, conduct himself
in a manner that will reflect positively upon the Employer. Employee shall
obtain and maintain such licenses, certificates, accreditations, and
professional memberships and designations as the Employer may reasonably
require. Employee shall notify Employer prior to any significant participation
by him in any trade association or similar organization. Employee shall also
have the specific duties as prescribed in Schedule A.

--------------------------------------------------------------------------------




          3.          Compensation. During the term of this Agreement, Employee
shall be compensated as described in Schedule B.

          4.          Payment of Business Expenses. Employee is authorized to
incur reasonable expenses in performing his duties hereunder. Employer will
reimburse Employee for authorized expenses, according to the Employer’s
established policies, promptly after Employee’s presentation of an itemized
account of such expenditures.

          5.          Illness or Incapacity.

 

            (a)          Duration: Employee shall be paid his full Base Salary
for any period of his illness or incapacity for up to one year; provided,
however, that Employer shall be responsible only for that portion of Employee’s
Base Salary which is not covered through any disability insurance provided by
the Employer. If Employee’s illness renders him unable to perform his duties
under this Agreement for a period longer than three consecutive months, at the
end of such three-month period or any such time thereafter, Employer may
terminate Employee’s employment, at which time the provisions of Section 5(c)
shall apply.

 

 

 

            (b)          Continuation of Coverages: Notwithstanding any contrary
provision herein, following any termination of Employee’s employment pursuant to
Section 5(a), the Employer will continue any other life, health, and disability
coverages for Employee substantially identical to the coverages maintained prior
to Employee’s termination until the earlier of:


 

     (1)

Employee’s full time employment by another Person;

 

 

 

 

     (2)

one year after the date of such termination (with the exception of any
disability insurance coverage in place, which shall be governed by the terms of
such policy); or

 

 

 

 

     (3)

the date of Employee’s death.


 

            (c)          Permanent Disability:  In the event that Employee is
terminated after having been deemed by Employer to be permanently disabled,
Employer shall continue to pay Employee his full Base Salary for the first six
months of Employee’s disability, and thereafter 75% of his Base Salary for the
remaining term of this Agreement.

                  Provided, however, that Employer’s responsibility for paying
Employee pursuant to this Subsection (c) shall be reduced by any amount actually
received by Employee from any disability insurance coverage provided by the
Employer, Social Security Insurance, any bank owned life insurance, supplemental
retirement plan, or any other similar government or Employer-sponsored plan or
program.


--------------------------------------------------------------------------------




          6.          Termination for Other than Illness or Incapacity.

 

            (a)          Death: This Agreement shall immediately terminate upon
Employee’s death, in which instance Employer shall pay to Employee’s estate any
compensation accrued, but not yet paid.

 

 

 

            (b)          Termination for Cause: The Employer shall have the
right, at any time, upon written notice of termination satisfying the
requirements of Section 8 herein, to terminate Employee’s employment hereunder,
including termination for Cause as determined by the Board of Directors. A
termination for Cause shall be effective immediately upon effectiveness of a
notice of termination. For the purpose of this Agreement, termination for
“Cause” shall mean termination for:


 

(1)     personal dishonesty resulting (directly or indirectly) in gain to or
personal enrichment of Employee at the expense of Employer, breach of fiduciary
duty, violation of any significant law, rule, or regulation, violation of a
final cease-and-desist order, or personal default on indebtedness, which is not
corrected within 30 days from the date of default; and/or

 

 

 

 

(2)     insubordination, conduct unbecoming of a senior officer of a financial
institution, which could have a material negative reflection on the Employer,
materially failing to perform the duties stated in Schedule A of this Agreement
(i.e., failing to perform the essential duties of Employee’s position).


            In the event Employee is terminated for cause for one of the reasons
listed in (1) or (2) above, Employee shall have no right to compensation or
other benefits for any period after such date of termination, other than
compensation which was accrued, but not yet paid and (in the case of termination
pursuant to Section 5[a]) the continuation of coverages and salary as described
in Sections 5(b) and 5(c), or as provided elsewhere in this Agreement.       
          In the event Employee is terminated for cause for one of the reasons
listed in (2) above, Employee shall have five business days to appeal such
termination in writing to the Board. If Employee fails to appeal the termination
within such five business day period, such termination shall become final and
non-appealable.                 If Employee does appeal a termination for cause
for one of the reasons listed in (2) above, Employer and Employee shall submit
the question of whether such termination was properly for cause to a single
arbitrator pursuant to the rules of the American Arbitration Association. Such
arbitrator shall be mutually agreed upon by Employee and Employer. If Employee
and Employer can not agree on the selection of an arbitrator, each of them shall
select one arbitrator, who in turn shall select a third and the matter shall be
submitted to a panel of those three arbitrators. The decision of the
arbitrator(s) shall be final, binding and non-appealable.                 If the
arbitrator(s) rule in favor of Employer, the termination for cause shall become
final and non-appealable. If the arbitrator(s) rule in favor of the Employee,
the termination shall be deemed to not be a termination for cause, but rather a
termination without cause, and Employee shall be entitled to severance benefits
under Sections 6(f) and (g).


--------------------------------------------------------------------------------




 

            (c)          Other Termination by Employer:  If Employee is
terminated by Employer other than for Cause, Employee’s right to severance
benefits under this Agreement shall be as set forth in Sections 6(f) and (g)
herein.

 

 

 

            (d)          Termination for Good Reason: Employee may terminate his
employment hereunder for Good Reason by delivering a notice of termination (as
defined in Section 8). For purposes of this Agreement, “Good Reason” shall mean
a failure by FTC to comply with any material provision of this Agreement, which
failure has not been cured within 15 business days after a notice of such
noncompliance has been given by the Employee to FTC. In the event Employee
terminates his employment for Good Reason, he shall be entitled to severance
benefits as set forth in Sections 6(f) and (g).

 

 

 

            (e)          Termination by Employee: Employee may terminate his
employment hereunder and this Agreement for any reason, by providing a notice of
termination (as defined in Section 8). In such event, Employee shall have no
right to compensation or other benefits after the date of termination, except
for accrued but unpaid compensation.

 

 

 

            (f)          Severance Payment:  If Employee is entitled to
severance benefits under Sections 6(c) or (d), Employee shall be paid, as
severance, the total Base Salary (as defined in Schedule B) due for the
remaining term of this Agreement, but not for a period of less than six months.
Any such payment shall be made in substantially equal semi-monthly installments
on the 15th and last days of each month until paid in full and shall only be
paid subject to Employee’s execution of a full release in favor of the Employer
for any potential claims related to this Agreement or to Employee’s employment
with the Employer.

 

 

 

            (g)          Additional Severance Benefits: If Employee is entitled
to severance benefits under Sections 6(c) or (d), the Employer shall maintain in
full force and effect, for the continued benefit of the Employee any Employee
benefit plans and programs in which the Employee was entitled to participate
immediately prior to the date of termination for the shorter of:


 

     (1)

the remaining term of this Agreement; or

 

 

 

 

     (2)

the period of time ending on the date Employee becomes eligible for
participation in a comparable plan provided by another employer; provided,
however, that the Employee’s continued participation is possible under the
general terms and provisions of such plans and programs.

          7.          Regulatory Provisions. Employer and Employee acknowledge
that the laws and regulations governing the Parties require that the employment
of Employee be governed by certain standards contained in those laws and
regulations. To that end, the Parties agree to be bound by the following
provisions, as mandated by the Office of Thrift Supervision through Section
563.39(b) of the Code of Federal Regulations (“CFR”):

 

            (a)          Suspension/Temporary Prohibition: If the Employee is
suspended and/or temporarily prohibited from participating in the conduct and
affairs of the Employer or the Bank by a notice served under Sections 8(e) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818[e][3] and [g][1])
FTC’s obligations under this Agreement shall be suspended as of the date of such
service unless stayed by appropriate proceedings. If the charges and the notice
are dismissed, FTC may in its discretion:


 

     (i)

pay the Employee all or part of his compensation withheld while the obligations
under this Agreement are suspended; and

 

 

 

 

     (ii)

reinstate (in whole or part) any of FTC’s obligations which were suspended.


--------------------------------------------------------------------------------




 

            (b)          Permanent Prohibition: If the Employee is removed
and/or permanently prohibited from participating in the conduct and affairs of
the Bank by an order issued under Sections 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. §1818[e][4] or [g][1]), all of FTC’s
obligations under this Agreement shall terminate as of the effective date of the
order, but the Employee’s vested rights, if any shall not be affected.

 

 

 

            (c)          Default Under FDIA:  If the Bank is in default (as
defined in Section 3(x)(1) of the Federal Deposit Insurance Act), all
obligations under this Agreement shall terminate as of the date of default, but
this subsection of this Agreement shall not affect the Employee’s vested rights
if any.

          In addition, Employer’s obligations under this Agreement shall be
terminated upon the Office of Thrift Supervision’s issuance of a Notice or Order
upon Employee pursuant to Section 508.3 CFR. If after a hearing on any such
Notice, Employee’s suspension, removal, or prohibition is rescinded, Employer
may, in its discretion reinstate the Agreement.  Likewise under, Section 565.9
CFR, if the Office of Thrift Supervision issues an Order mandating the dismissal
of Employee, Employer’s obligations under this Agreement shall terminate upon
the issuance of such Order.

          8.          Notice of Termination.

 

            (a)          Specificity: Any termination of Employee’s employment
by Employer or by Employee shall be communicated by written notice of
termination to the other Party.  For purposes of this Agreement, a “notice of
termination” shall mean a dated notice which shall: (i) indicate the specific
relevant termination provision in the Agreement; (ii) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision; and (iii) set forth the date of
termination, which shall be not less than 30 days nor more than 45 days after
such notice of termination is given, unless another Section of the Agreement
requires or permits a different effective date.

 

 

 

            (b)          Delivery of Notices:  All notices or resignations given
or required to be given herein shall be in writing, sent by United States
first-class certified or registered mail, postage prepaid, by way of overnight
carrier, or by hand delivery. If to Employee (or to the Employee’s spouse or
estate upon the Employee’s death) notice shall be sent to Employee’s last-known
address, and if to Employer, notice shall be sent to the Employer’s corporate
headquarters. All such notices shall be effective five days after having been
deposited in the mail if sent via first-class, certified, or registered mail, or
upon delivery if by hand delivery or if sent via overnight carrier. Either
Party, by notice in writing, may change or designate the place for receipt of
all such notices.

          9.          Post-Termination Obligations. Employer shall pay to
Employee such payments and benefits as are required pursuant to this Agreement;
provided, however, any such payments shall be subject to Employee’s
post-termination cooperation. Such cooperation shall include the following:

 

            (a)          Employee shall furnish such information and assistance
as may be reasonably required by Employer in connection with any litigation or
settlement of any dispute between Employer and a customer or other third parties
(including without limitation serving as a witness in court or other
proceedings);

 

 

 

            (b)          Employee shall provide such information or assistance
to Employer in connection with any regulatory examination by any state or
federal regulatory agency;


--------------------------------------------------------------------------------




 

            (c)          Employee shall keep the Employer’s trade secrets and
other proprietary or confidential information secret to the fullest extent
practicable, subject to compliance with all applicable laws;

 

 

 

            (d)          Employee shall return all Employer’s property,
including, but not limited to, keys, credit cards, manuals, and other written
materials.

 

 

 

            (e)          Employee shall execute a full release of all potential
claims related to this Agreement or to Employee’s employment with the Employer
in favor of the Employer.

          Upon submission of proper receipts, Employer shall promptly reimburse
Employee for any reasonable expenses incurred by Employee in complying with the
provisions of this Section.

          10.        Indebtedness. If during the term of this Agreement,
Employee becomes indebted to  FTC or the Bank, for any reason, Employer may, at
its election, set off and collect any sums due Employee out of any amounts which
Employer may owe Employee pursuant to the terms of this Agreement. Furthermore,
upon the termination of this Agreement, all sums owed to Employer by Employee
shall become immediately due and payable. Employee shall pay all expenses and
Attorneys’ Fees actually or necessarily incurred by Employer in connection with
any collection proceeding for Employee’s indebtedness. Notwithstanding any of
the foregoing, any indebtedness to Employer or to one of Employer’s
subsidiaries, secured by a mortgage on Employee’s residence shall not be subject
to the foregoing provisions, but shall be governed by the loan documents
evidencing such indebtedness. 

          11.        Maintenance of Trade Secrets and Confidential Information.
Employee shall use his best efforts and utmost diligence to guard and protect
all of Employer’s and its Subsidiaries’ trade secrets and confidential
information. Employee shall not, either during the term, or after termination,
of this Agreement, for whatever reason, use in any capacity, or divulge or
disclose in any manner, to any Person, the identity of Employer’s or its
Subsidiaries’ customers, methods of operation, marketing or promotional methods,
processes, techniques, systems, formulas, programs, trade secrets, or other
confidential information relating to the business of Employer and its
Subsidiaries. Upon termination of this Agreement or Employee’s employment, for
any reason, Employee shall immediately return and deliver to Employer and its
Subsidiaries, all records and papers and all materials which bear employment
trade secrets or confidential information. 

          12.        Competitive Activities.  

 

            (a)          Limitation on Outside Activities: Employee agrees that
during the term of this Agreement, except with the express consent of the Board,
Employee will not, directly or indirectly, engage in, participate in, become a
director of, render advisory or other services to, become employed by, or make
any financial investment in any firm, corporation, business entity, or business
enterprise competitive with or to any business of the Employer and its
Subsidiaries. Notwithstanding the foregoing, Employee shall not be precluded or
prohibited from owning passive investments, including investments in the
securities of other financial institutions.  Employee, however, shall be
prohibited from making any investments or commitments of time, accepting any
positions or participating in any activities which cause Employee to devote time
to such investments, commitments, positions, or activities which interfere with
Employee’s position with and obligations to Employer.


--------------------------------------------------------------------------------




 

            (b)          Agreement Not to Compete: Employee acknowledges that by
virtue of his employment with Employer, Employee will acquire an intimate
knowledge of the activities and affairs of Employer and its Subsidiaries,
including trade secrets and other confidential matters.  Employee, therefore,
agrees that during the term of this Agreement, and for a period of six months
following  the termination of Employee’s employment hereunder, Employee shall
not become employed, directly or indirectly, whether as an employee, independent
contractor, consultant, or otherwise, with any federally-insured financial
institution, financial holding company, bank holding company, or other financial
services provider located in Seminole County, Florida or in any other county in
which the Bank has a branch location, or with any Person whose intent it is to
organize another such company or entity located in Seminole County, Florida or
in any other county in which the Bank has a branch location.

 

 

 

          Employee hereby agrees that the duration of the anti-competitive
covenant set forth herein is reasonable, and that its geographic scope is not
unduly restrictive.

          13.        Remedies for Breach.

 

            (a)          Arbitration: The Parties agree that, except for the
specific remedies for Injunctive Relief as contained in Section 13(b) herein,
any controversy or claim arising out of or relating to this Agreement, or any
breach thereof, including, without limitation, any claim that this Agreement or
any portion thereof is invalid, illegal, or otherwise voidable, shall be
submitted to binding arbitration before and in accordance with the Rules of the
American Arbitration Association. Judgment upon the determination and/or award
of such arbitrator may be entered in any court having jurisdiction thereof;
provided, however, that this clause shall not be construed to permit the award
of punitive damages to either Party.  The prevailing party to said arbitration
shall be entitled to an award of reasonable Attorneys’ Fees. The venue for
arbitration shall be in Seminole County, Florida.

 

 

 

            (b)          Injunctive Relief:  The Parties acknowledge and agree
that the services to be performed by Employee are special and unique and that
money damages cannot fully compensate Employer in the event of Employee’s
violation of the provisions of Sections 11 and 12 of this Agreement. Thus, in
the event of a breach of any of the provisions of such Sections, Employee agrees
that Employer, upon application to a court of competent jurisdiction, shall be
entitled to an injunction restraining Employee from any further breach of the
terms and provision of such Section. Should Employer prevail in an action
seeking such an injunction, Employee shall pay all costs and Attorneys’ Fees
incurred by Employer in and relating to obtaining such injunction. Employee’s
sole remedy, in the event of the wrongful entry of such injunction, shall be the
dissolution of such injunction and recovery of Attorneys’ Fees. Employee hereby
waives any and all claims for damages by reason of the wrongful issuance of any
such injunction.

 

 

 

            (c)          Cumulative Remedies: Notwithstanding any other
provision of this Agreement, the injunctive relief described in Section 13(b)
herein and all other remedies provided for in this Agreement, which are
available to Employer as a result of Employee’s breach of this Agreement, are in
addition to and shall not limit any and all remedies existing at law or in
equity which may also be available to Employer.

          14.        Assignment. This Agreement shall inure to the benefit of
and be binding upon the Employee, and to the extent applicable, his heirs,
assigns, executors, and personal representatives, and to the Employer, and to
the extent applicable, its successors, and assigns, including, without
limitation, any Person which may acquire all or substantially all of FTC’s
assets and business, or with or into which FTC may be consolidated or merged,
and this provision shall apply in the event of any subsequent merger,
consolidation, or transfer.

          15.        Attorneys’ Fees.  In the event that any claim or
controversy hereunder is the subject of any litigation or arbitration between
the Parties, the prevailing Party shall be entitled to an award of all
reasonable costs, including Attorneys’ Fees.

--------------------------------------------------------------------------------




          16.        Miscellaneous.

 

            (a)          Amendment of Agreement: Unless as otherwise provided
herein, this Agreement may not be modified or amended except in writing signed
by the Parties.

 

 

 

            (b)          Certain Definitions:  For purposes of this Agreement,
the following terms whenever capitalized herein shall have the following
meanings:


 

     (1)

“Attorneys’ Fees” shall include the reasonable legal fees and disbursements
charged by attorneys and their related travel and lodging expenses, court costs,
paralegal fees, etc. incurred in arbitration, mediation, settlement
negotiations, discovery, trial, appeal, or bankruptcy proceedings.

 

 

 

 

     (2)

“Person” shall mean any natural person, corporation, partnership (general or
limited), trust, association, or any other business entity.

 

 

 

 

     (3)

“Subsidiaries” shall mean Federal Trust Bank and Federal Trust Mortgage
Corporation.


 

            (c)          Headings for Reference Only: The headings of the
Sections and the Subsections herein are included solely for convenient reference
and shall not control the meaning or the interpretation of any of the provisions
of this Agreement.

 

 

 

            (d)          Governing Law/Jurisdiction: This Agreement shall be
construed in accordance with and governed by the laws of the State of Florida.
Any litigation involving the Parties and their rights and obligations hereunder
shall be brought in the appropriate court in Seminole County, Florida.

 

 

 

           (e)          Severability: If any of the provisions of this Agreement
shall be held invalid for any reason, the remainder of this Agreement shall not
be affected thereby and shall remain in full force and effect in accordance with
the remainder of its terms.

 

 

 

            (f)          Entire Agreement: This Agreement and all other
documents incorporated or referred to herein, contain the entire agreement of
the Parties and there are no representations, inducements, or other provisions
other than those expressed in this Agreement. No modification, waiver, or
discharge of any provision or any breach of this Agreement shall be effective
unless it is in writing signed by both Parties. A Party’s waiver of the other
Party’s breach of any provision of this Agreement, shall not operate, or be
construed, as a waiver of any subsequent breach of that provision or of any
other provision of this Agreement.

 

 

 

            (g)          Waiver: No course of conduct by Employer or Employee
and no delay or omission of Employer or Employee to exercise any right or power
given under this Agreement shall: (1) impair the subsequent exercise of any
right or power, or (2) be construed to be a waiver of any default or any
acquiescence in, or consent to, the curing of any default while any other
default shall continue to exist, or be construed to be a waiver of such
continuing default, or of any other right or power that shall theretofore have
arisen. Any power and/or remedy granted by law and by this Agreement to any
Party hereto may be exercised from time to time, and as often as may be deemed
expedient. All such rights and powers shall be cumulative to the fullest extent
permitted by law.


--------------------------------------------------------------------------------




 

            (h)          Pronouns:  As used herein, words in the singular
include the plural, and the masculine include the feminine and neuter gender, as
appropriate.

 

 

 

            (i)          Recitals:  The Recitals set forth at the beginning of
this Agreement shall be deemed to be incorporated into this Agreement by this
reference as if fully set forth herein and this Agreement shall be interpreted
with reference to and in light of such Recitals.

          IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the day and year first written above.

EMPLOYEE

 

FEDERAL TRUST CORPORATION

 

 

 

 

 

 

/s/ James V. Suskiewich

 

By:

/s/ A. George Igler

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

James V. Suskiewich

 

 

A. George Igler

 

 

 

 

On behalf of the Board of Directors

 


--------------------------------------------------------------------------------




SCHEDULE A

Employee’s duties shall specifically include, but not be limited to:

 

1.

functioning as the Chief Executive Officer and President of FTC, and as
determined by the respective Boards of Directors of Employer’s Subsidiaries as
the Chief Executive Officer of the Bank, and the Chief Executive Officer of
FTMC;

 

 

 

 

2.

keeping FTC’s Board of Directors informed of financial results of operations,
the status of business, banking competition, and new business developments;

 

 

 

 

3.

making recommendations to the Board on a wide range of subjects, including:
officer appointments and changes in organization, loans, new or redesigned
services, annual operating budget, salary and benefit administration, and
physical plan renovation;

 

 

 

 

4.

meeting regularly with senior officers and other key staff of Employer and its
Subsidiaries to communicate policies and goals and to delegate responsibility
for daily operations and administration of Employer and its Subsidiaries;

 

 

 

 

5.

participating in professional associations; attending conventions, conferences,
and seminars; and reading pertinent publications;

 

 

 

 

6.

maintaining close industry relationships to be kept aware of new services or
opportunities that may increase the profits or decrease the expenses of Employer
and its Subsidiaries;

 

 

 

 

7.

identifying and evaluating expansionary opportunities for FTC;

 

 

 

 

8.

monitoring FTC’s capital position and needs, as well as identifying and
evaluating capital raising options;

 

 

 

 

9.

servings as the Investor Relation’s Officer of FTC;

 

 

 

 

10.

serving as a member of such committees of FTC’s Board of Directors as he may be
appointed to; and

 

 

 

 

11.

conducting and undertaking all other activities, responsibilities, and duties
normally expected to be undertaken and accomplished by the Chief Executive
Officer and President of a financial institution holding company similar in size
and operation to FTC’s business.


--------------------------------------------------------------------------------




SCHEDULE B

COMPENSATION

1

Base Salary: Employee shall receive an annual salary of $325,000 (the “Base
Salary”). Employer may adjust the Base Salary from time to time based upon the
Board’s evaluation of Employee’s performance. In no event, however, will the
Base Salary be reduced without Employee’s written concurrence.

 

 

2

Vacation: Employee is entitled to five weeks paid vacation time per year on a
non-cumulative basis.  Employer shall pay Employee, at the end of each fiscal
year, his regular daily rate of compensation, based on his Base Salary, for each
day of any unused vacation time.

 

 

3

Automobile Allowance:  Employer shall provide Employee with an automobile of
like make and model as would be suitable to the character of Employee’s position
with Employer.  Employer shall reimburse Employee for the costs associated with
maintaining such automobile, including repairs completed at any time during the
term of this Agreement.  Employee shall relinquish possession of the automobile
to the Employer upon his termination for any reason.

 

 

4

Performance Bonus:  Employer shall pay Employee a Performance Bonus based upon
the profitability of Employer.  The executive will have a target opportunity of
40% of base salary.  The target opportunity may fluctuate based on the
performance of the Bank. The Compensation Committee of the Bank will determine
the performance measures on a quarterly basis to be determined and paid within
30 days after the release of each quarter’s financial statements.  For the 2006
fiscal year, the Compensation Committee has decided to use Quarterly Return on
Assets, Net Income Growth, and other management objectives as the primary
performance measures.  Each performance criteria will be weighted as follows:


Performance Measure Weighting

 

 

 

 

 

Quarterly Return on Assets

 

 

37.50

%

Quarterly Net Income Growth

 

 

37.50

%

MBO

 

 

25

%


 

Each financial performance measure will have a threshold, target, and maximum
level of performance.  For each corresponding level of financial performance,
there will be a corresponding level of incentive payout.


 

 

Quarterly Return on Assets

 

Quarterly Net Income Growth

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Financial
Goal

 

Payout

 

Financial
Goal

 

Payout

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Threshold

 

 

0.50

%

 

18.75

%

 

8

%

 

18.75

%

Target

 

 

0.75

%

 

37.50

%

 

12

%

 

37.50

%

Maximum

 

 

0.85

%

 

56.25

%

 

15

%

 

56.25

%


--------------------------------------------------------------------------------




 

The balance of the incentive award (25% MBO discretionary bonus) will be based
upon qualitative management objectives developed by the CEO and Compensation
Committee.  The Compensation Committee will have discretion to “uptick” or
“downtick” this portion of the incentive award.

 

 

 

The Compensation Committee has the right to change the number of performance
measures, the type of performance measures, and the weighting on each
performance measure on an annual basis.


5

Medical Benefits and Other Plans: Employee shall be permitted to participate in
all medical and healthcare benefit plans provided by FTC to its officers.
Employee shall also be permitted to participate in all other benefit plans
offered to Bank officers.

 

 

6

Other Defined Plans:  Employee shall be entitled to the benefits of the
Supplemental Retirement Plan in effect as of the day of the Effective Date of
the Employment Agreement dated October 1, 2005.

 

 

7

Continuing Education: Employer will reimburse Employee for admission or
attendance fees for pre-approved educational meetings or seminars offered by
such organizations as the Florida Bankers Association.

 

 

8

Change-in-Control Payment: A “Change-in-Control” of the Employer shall mean the
first to occur of any one or more of the following:

 

 

 

(a)

any transaction, whether by merger, consolidation, asset sale, recapitalization,
reorganization, combination, stock purchase, tender offer, reverse stock split,
or otherwise, which results in the acquisition of, or beneficial ownership (as
such term is defined under rules and regulations promulgated under the
Securities Exchange Act of 1934, as amended) by any person or entity or any
group of persons or entities (other than the group consisting of a majority of
the directors currently serving on the Board of Directors as of the date of this
Agreement) “acting in concert,” as contemplated by Section 225.41 of the Federal
Reserve Board of Governors’ Regulation Y, of 25% or more of the outstanding
shares of common stock of the Employer;

 

 

 

 

(b)

the sale of all or substantially all of the assets of the Employer;

 

 

 

 

(c)

the liquidation of the Employer or a material amount of Employer’s assets;

 

 

 

 

(d)

a change in the majority of the members of the Board of Directors of Employer,
other than through new directors nominated or appointed by the Employer’s
Nominating and Corporate Governance Committee or Board of Directors; or

 

 

 

 

(e)

the takeover or control of all or substantially all of the operations of
Employer, through any of the means specified above.

 

 

 

 

Upon the occurrence of a Change-in-Control, as defined in this Schedule B,
Employer shall pay to Employee a lump sum equal to 2.5 times his base salary and
last fiscal year bonus.  

 

 

9

Change-in-Control Performance Bonus:  Employee shall be entitled to receive a
performance bonus upon a Change-in-Control (as defined in Paragraph 8 of this
Schedule B) of FTC, which shall be equal to 3 times the premium multiple paid
over book value for FTC, times $250,000.


--------------------------------------------------------------------------------




10

Excise Tax Gross-up Payment:  In the event that Employee becomes entitled to
severance benefits as provided under Section 6 or the Change-in-Control Payment
or Performance Bonus  provided in this Schedule B (collectively referred to as
“severance payments”) and such severance payments are subject to the tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), or any other similar tax that may hereafter be imposed, the Employer
shall pay to Employee in cash an additional amount (the “Gross-Up Payment”) such
that the net amount retained by the Employee after deduction of (i) any Excise
Tax and (ii) any federal, state, and/or local income tax and Excise Tax incurred
on the Gross-Up Payment shall be equal to an amount such that the Excise Tax
payable and any additional income taxes incurred on the Gross-Up Payment will be
apportioned 75% to the Employer and 25% to the Employee.  For purposes of
determining whether the severance payments will be subject to the Excise Tax and
the amounts of such Excise Tax:

 

 

 

(a)

Any payments or benefits received or to be received by Employee in connection
with a Change-in-Control of FTC shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Internal Revenue Code (“Code”), and all
“excess parachute payments” within the meaning of Code Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, unless in the opinion of tax
counsel selected by FTC’s independent auditors and acceptable to Employee, such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or unless such excess parachute payments represent reasonable
compensation for services actually rendered within the meaning of Code Section
280G(b)(4) in excess of the base amount within the meaning of Code Section
280G(b)(3), or are otherwise not subject to the excise tax;

     

 

(b)

The amount of the severance payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (1) the total amount of the severance
payments; or (2) the amount of excess parachute payments within the meaning of
Code Section 280G(b)(1) (after applying clause [a] above); and

     

 

(c)

The value of any non-cash benefits or any deferred payment or benefit shall be
determined by Employer’s independent auditors in accordance with the principles
of Code Sections 280G(d)(3) and (4). The base amount shall be determined by
Employer’s independent auditors in accordance with the principles of Code
Section 280G(d)(3).

 

 

 

 

For purposes of determining the amount of the Gross-Up Payment, Employee shall
be deemed to be paying federal income taxes at the highest marginal rate for
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and any state and local income taxes at the highest marginal rate in
the state and locality as Employee’s residence on the Effective Date of
employment, net of the maximum reduction in federal income taxes, which could be
obtained from deduction of such state and local taxes.


--------------------------------------------------------------------------------




11

Bank Owned Life Insurance (“BOLI”): Employee is covered by a Salary Continuation
Agreement that provides for differing levels of annual benefits to be paid for
life upon Employee’s termination of employment due to early or normal
retirement, disability or a change of control of Employer. Annual benefit
payments are generally based on an amount equal to the lesser of (a) 60% of
Employee’s actual annual salary in the year of termination, or (b) $290,400. 
Early retirement, disability or death benefits are subject to a 5% reduction (or
3% of annual salary for computational purposes) for each year prior to Employee
attaining age 62.  Death benefits payable in either 15 annual installments or a
present value lump sum payment are also provided for the benefit of Employee’s
family, and 80% spousal benefits are payable for life to Employee’s wife, if she
survives Employee after retirement, disability or change of control benefit
payments have commenced.  Employer’s funding liability for these benefits are
covered by the cash value investments in Bank Owned Life Insurance (BOLI)
policies, which are held by the Employer in a revocable grantor trust
arrangement designed to secure payment of Employee’s benefits.


--------------------------------------------------------------------------------